In an action by plaintiff taxpayers to declare arbitrary and unlawful a resolution of the Board of Trustees of the defendant village fixing the area of special assessment to defray the cost of acquisition of land for the widening of a public street within the village, the plaintiffs appeal from an order of the Supreme Court, Nassau County, dated March 6, 1962, which denied their motion for judgment on the pleadings, pursuant to rule 112 of the Rules of Civil Practice. The defendant concedes that, with minor exceptions, the assessment area comprises in essence the business and industrial center of the village, and that all residentially zoned land has been excluded. Order affirmed, without costs. No opinion. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.